DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s Remarks and Amendments, filed 01/15/2021, are acknowledged and have been considered. 
	Regarding the rejections under 35 U.S.C. 112(b), the amendments to claims 7 and 17 are acknowledged. Accordingly, rejections under 35 U.S.C. 112(b) are withdrawn. 

Status of Claims
	Claims 1-19 were previously pending. Of these claims, claims 1, 7, and 17 are amended; no claims are canceled or newly added.  
	Claims 1-19 are under examination. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 02/13/2020 and 07/24/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, these information disclosure statements are being considered by the examiner.
The information disclosure statements filed 07/26/2019, 10/22/2019, and 08/18/2020 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because they each include a document in which there is no translation provided.  They have been placed in the application file, but the information referred to therein has not been fully considered as to the merits.  Applicant is advised that 

Claim Objections
Claim 1 is objected to because of the following informalities: claim 1 recites "acquire elasticity information and/or attenuation information of the tissue." The inclusion of the term ‘and/or’ in this claim is objected to. 
Appropriate correction is required. Examiner respectfully suggests amending the claim language to specify whether both the elasticity and attenuation information is required, or whether just one of the two types of information is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kuiper et al. (WO 2008/090504 A1, hereinafter "Kuiper") in view of Sinkus et al. (US 2016/0007968 A1, hereinafter "Sinkus").
Regarding claim 1, Kuiper discloses: 
An ultrasonic probe ("acoustic probe 100" Kuiper: Pg. 5, Fig. 1A), wherein, the ultrasonic probe comprises:
an ultrasonic transducer array ("acoustic transducer 20 comprises a ID array of acoustic transducer elements" Kuiper: Pg. 5, Fig. 1A; [Kuiper's 'acoustic transducer 20 comprising an array of acoustic transducer elements' represents the present invention's ultrasonic transducer array.]) configured to transmit and receive ultrasonic waves ("acoustic probe 100 is adapted to operate in both a transmitting mode and a receiving mode" Kuiper: Pg. 5);
a conducting device ("conductive electrodes" Kuiper: Pg. 4, line 22; [Kuiper's conductive electrode(s) represent the present invention's conducting device.]) disposed at a front end of the ultrasonic transducer array ("first electrode 150 is provided in housing 110" Kuiper: Pg. 7; [One of the conductive electrodes (first electrode 150) is provided in housing 110, and housing 110 is disposed at a front end of the ultrasonic transducer array (acoustic transducer 20), as shown in Fig. 1.]),

and the fluid chamber has an opening ("coupling element 120 is provided at one end of housing 110" Kuiper: Pg. 5, Fig. 1A; [Kuiper's coupling element 120, which is adjacent to fluid medium 142, represents the opening of the present invention.]) and an energy receiving port ("acoustic energy received by the acoustic transducer" Kuiper: Abstract; [Kuiper's acoustic transducer represents the present invention's energy receiving port.]) which are in communication with each other ([The claim requires that the coupling element 120 and the acoustic transducer 20 are in communication with each other. Since coupling element 120 is included within acoustic lens 10 (Pg. 5, lines 7-8), and acoustic lens 10 is coupled to acoustic transducer 20, then coupling element 120 is also coupled to, and therefore in communication with, acoustic transducer 20.]),
and the opening is disposed on a front surface of the conducting device and covered by an elastic film ("coupling element 120 comprises a flexible sealed pocket filled with a coupling solid substance such as a Mylar film" Kuiper: Pg. 5, Fig. 1A; [Kuiper's coupling element 120 (representing the opening) is disposed on the front surface of housing 110 (which includes at least one conductive electrode, representing the conducting device).]); and
an energy applying device ("controller controls the variable voltage supply to apply the selected voltages to the pair of electrodes" Kuiper: Pg. 3; [Kuiper's variable voltage supply represents the present invention's energy applying device.]), connected to the energy receiving port and configured to apply energy ("appropriately controlling the energy applied to the acoustic transducer 244 to steer the acoustic wave in at least one direction" Kuiper: Pg. 9, lines 28-29; [Kuiper's acoustic transducer 244 
wherein the energy receiving port is configured to receive the energy ("acoustic energy received by the acoustic transducer" Kuiper: Abstract; [Kuiper's acoustic transducer represents the present invention's energy receiving port.]),
the energy received by the energy receiving port reaches the elastic film ("coupling element 120 comprises a flexible sealed pocket filled with a coupling solid substance such as a Mylar film" Kuiper: Pg. 5, lines 27-28; [The energy is being transferred via the fluid in the fluid chamber (fluid within the cavity) to the coupling solid substance (elastic film) of the coupling element 120.]) after being transferred via the fluid in the fluid chamber ("the fluid within the cavity is moved by the application of a voltage across conductive electrodes" Kuiper: Pg. 4, lines 21-22). 
Kuiper remains silent on: 
causes the elastic film to vibrate and generate a shear wave,
and the ultrasonic waves are utilized to trace the propagation of the shear wave inside the tissue,
so as to perform instantaneous elastography and acquire elasticity information and/or attenuation information of the tissue.
However, in a similar invention in the same field of endeavor, Sinkus teaches a medical imaging system which is able to non-invasively detect the traveling of shear waves within a subject ([0030]) and determine mechanical properties of the subject using the shear wave data (Claim 1): 
causes the elastic film ("`ultrasound window` as used herein encompasses a window which is able to transmit ultrasonic waves or energy. Typically a thin film or membrane is used as an ultrasound window" Sinkus: [0021]) to vibrate and generate a shear wave ("vibration system operable for inducing shear waves in the subject" Sinkus: [0034]),
shear wave data descriptive of the propagation of shear waves within the subject" Sinkus: [0026]),
so as to perform instantaneous elastography ("measured by elastography techniques" Sinkus: [0104]) and acquire elasticity information and/or attenuation information of the tissue ("mechanical property is any one of the following: elasticity, viscosity, the propagation or propagation speed, the attenuation of the shear wave, and the dispersion relation of the shear wave" Sinkus: [0043]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for ultrasonic detection disclosed by Kuiper, by including the medical apparatus and imaging system as taught by Sinkus. One of ordinary skill in the art would have been motivated to make this modification "because ultrasound is non-invasive and enables the measurement of the shear wave data without any damage to the subject" (Sinkus: [0031]). Furthermore, it would be "advantageous because the medical apparatus is able to generate shear waves in the subject and acquire the shear wave data automatically" (Sinkus: [0034]).

Regarding claims 2-4 and 7-8, the combination of Kuiper and Sinkus discloses: 
The ultrasonic probe according to claim 1, as described above. 

	Regarding claim 2, Kuiper discloses: 
wherein the fluid is liquid ("first fluid medium 141 consists primarily of water" Kuiper: Pg. 6).

	Regarding claim 3, Kuiper discloses:


Regarding claim 4, Kuiper discloses:
wherein the opening is of a circle or a stripe shape (Coupling element 120 reads on the claimed opening, and is in the shape of a stripe, as shown in Fig. 1A).

	Regarding claim 7, Kuiper discloses: 
wherein the fluid chamber is adapted to the shape of the ultrasonic transducer array ("Acoustic transducer 20 is coupled to the bottom of housing 110" Kuiper: Pg. 5; As shown in Figs. 1A-1B, the fluid medium 141, 142 are adapted to fill the shape of housing 110; since acoustic transducer 20 is coupled to the bottom of housing 20, then the fluid medium 141, 142 are adapted to the shape of the transducer),
and the fluid chamber is connected to the front end of the ultrasonic transducer array ("Acoustic transducer 20 is coupled to the bottom of housing 110" Kuiper: Pg. 5).

	Regarding claim 8, Kuiper discloses: 
wherein the conducting device further comprises an acoustic lens ("acoustic lens 10" Kuiper: Pg. 5),
the acoustic lens is connected to the front end of the ultrasonic transducer array ("variably-refracting acoustic lens coupled to the acoustic transducer" Kuiper: Pg. 3),
and the fluid chamber is disposed in the acoustic lens ("acoustic lens 10 includes a housing 110, a coupling element 120, first and second fluid media 141 and 142" Kuiper: Pg. 5, Fig. 1A).


Claims 5 and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kuiper in view of Sinkus, further in view of Sliwa et al. (US 20150351642 A1, hereinafter "Sliwa").

Regarding claim 5, the combination of Kuiper and Sinkus discloses: 
The ultrasonic probe according to claim 1, as described above. 
Regarding claim 5, the combination of Kuiper and Sinkus remains silent on: 
wherein the energy applying device comprises an energy generating device and an energy transferring device, and the energy transferring device is connected between the energy generating device and the energy receiving port.
However, in a similar invention in the same field of endeavor, Sliwa teaches a method for performing high speed elastography property mapping: 
wherein the energy applying device comprises an energy generating device ("palpator 30 of Fig. 2A applies a directed fluid to produce a fluidic palpation force or shockwaves" Sliwa: [0025]) and an energy transferring device ("In FIG. 2A, the directed fluid or fluid shockwaves will flow through one or more openings or channels 48" Sliwa: [0026]),
and the energy transferring device is connected between the energy generating device and the energy receiving port ("In FIG. 2A, the directed fluid or fluid shockwaves will flow through one or more openings or channels 48 in the backer 42 of the acoustic imaging sensor 36 to produce fluidic palpation waves toward a target area 50 of tissues " Sliwa: [0026]; The energy transferring device (openings or channels 48) is connected between the energy generating device (papator 30) and the energy receiving port (backer 42 of the acoustic imaging sensor 36)).

Regarding claim 9, the combination of Kuiper and Sinkus discloses: 
The ultrasonic probe according to claim 8, as described above. 

wherein a portion of the ultrasonic transducer array corresponding to a projection of the fluid chamber is connected to a first port,
and other portion of the ultrasonic transducer array is connected to a second port,
the first port is configured for instantaneous elastography,
and the first port and the second port are configured for ultrasonic imaging.
However, in a similar invention in the same field of endeavor, Sliwa teaches: 
wherein a portion of the ultrasonic transducer array corresponding to a projection of the fluid chamber is connected to a first port ("FIG. 2A shows that the OCT optical imaging fiber or optical energy delivery conduit 62 is preferably centrally located within the acoustic emitter of the acoustic imaging sensor 36" Sliwa: [0027]),
and other portion of the ultrasonic transducer array is connected to a second port ("In FIG. 2A, the directed fluid or fluid shockwaves will flow through one or more openings or channels 48 in the backer 42 of the acoustic imaging sensor 36" Sliwa: [0026]),
the first port is configured for instantaneous elastography ("to provide high speed elastographic property mapping" Sliwa: [0004]),
and the first port and the second port are configured for ultrasonic imaging ("acoustic imaging transducer, disposed in the distal portion, to provide ultrasonic imaging of the target area" Sliwa: [0008]).

Regarding claim 10, the combination of Kuiper and Sinkus discloses: 
the ultrasonic probe according to claim 1, as described above. 
Regarding claim 10, the combination of Kuiper and Sinkus may remain silent on certain aspects of: 

a driving unit, connected to the energy applying device of the ultrasonic probe to drive the energy applying device;
an ultrasonic unit, connected to the ultrasonic transducer array of the ultrasonic probe to control the ultrasonic transducer array to transmit and receive ultrasonic waves; and
an elastography unit, connected to the ultrasonic transducer array for receiving and processing a first electrical signal containing shear wave information to perform instantaneous elastography.
However, in a similar invention in the same field of endeavor, Sliwa teaches: 
An ultrasonic detecting device ("device depicted in FIG. 1 is a combined OCT/IVUS" Sliwa: [0023]), wherein the ultrasonic detecting device comprises:
a processing device ("control device 27" Sliwa: [0031], Fig. 1), which comprises:
a driving unit, connected to the energy applying device of the ultrasonic probe to drive the energy applying device ("control device 27 controls operation of the palpator 30" Sliwa: [0031]);
an ultrasonic unit ("sensor 36 acts as an intravascular ultrasound (IVUS) imaging" Sliwa: [0024]), connected to the ultrasonic transducer array of the ultrasonic probe to control the ultrasonic transducer array to transmit and receive ultrasonic waves ("ultrasound imaging" Sliwa: [0024]; Although Sliwa does not explicitly disclose the transmission and reception of ultrasonic waves, it is inherent that ultrasound imaging will include having the acoustic imaging transducer 40 transmit and receive ultrasonic waves); 
and an elastography unit ("elastography palpation using OCT (OCTe)" Sliwa: [0003]), connected to the ultrasonic transducer array for receiving and processing a first electrical signal containing shear wave information ("transducer such as a PZT diaphragm or piezo-membrane can be electrically actuated to bend in shear mode and generate the pulse pressure to produce the pulsed fluid palpation" Sliwa: [0026]) to perform instantaneous elastography ("a palpator that applies a directed fluid or mechanical 

Regarding claims 11-12, the combination of Kuiper, Sinkus, and Sliwa discloses: 
The ultrasonic detecting device of claim 10, as described above, 
to perform ultrasonic imaging according to a second electrical signal received from the ultrasonic transducer array ("electrical signal to be applied to acoustic transducer 244 to generate a desired acoustic wave" Kuiper: Pg. 9).
Regarding claims 11-12, the combination of Kuiper and Sinkus remains silent on: 
wherein the elastography unit is connected to a portion of the ultrasonic transducer array corresponding to a projection of the fluid chamber; 
wherein the ultrasonic unit is further configured to perform ultrasonic imaging.
However, in a similar invention in the same field of endeavor, Sliwa teaches: 
wherein the elastography unit is connected to a portion of the ultrasonic transducer array corresponding to a projection of the fluid chamber ("components in the distal portion 24 can perform any or all of OCT imaging, IVUS imaging, and elastographic OCT-based or elastographic IVUS-based mapping" Sliwa: [0028]); 
wherein the ultrasonic unit is further configured to perform ultrasonic imaging ("acoustic imaging transducer, disposed in the distal portion, to provide ultrasonic imaging of the target area" Sliwa: [0008]). 

Regarding claims 13-16, the combination of Kuiper, Sinkus, and Sliwa discloses: 
the ultrasonic probe according to claim 12, as described above, which is included in claims 13-16 through dependency. 

wherein the processing device further comprises an integrated processing unit which is connected to the elastography unit and the ultrasonic unit so as to integrate processing results of the elastography unit and the ultrasonic unit; 
wherein the integrated processing unit is further connected to the driving unit to control the driving unit; 
wherein the ultrasonic detecting device further comprises a displaying apparatus which is connected to the processing device; 
wherein the energy applying device comprises an energy generating device and an energy transferring device,
and the energy transferring device is connected between the energy generating device and the energy receiving port.
However, in a similar invention in the same field of endeavor, Sliwa teaches: 
The ultrasonic detecting device according to claim 12, wherein the processing device further comprises an integrated processing unit which is connected to the elastography unit and the ultrasonic unit so as to integrate processing results of the elastography unit and the ultrasonic unit ("a combined system that synchronizes OCT and acoustic radiation force for simultaneously imaging and mechanically displacing tissue in a patient as a detection and analytical tool" Sliwa: [0003]); 
wherein the integrated processing unit is further connected to the driving unit to control the driving unit ("control device 27 is provided to control operation of the components in the distal portion 24" Sliwa: [0023]; "control device 27 preferably synchronizes the application of palpation force and the OCT beam to perform OCT deformation detection including elastographic deformation measurement to provide elastographic mapping of the tissue/plaques. If the optional acoustic imaging sensor 36 is provided, its sensing operation (as IVUS) can also be synchronized with the palpation force as well" Sliwa: [0031]); 

wherein the energy applying device comprises an energy generating device ("palpator 30 of Fig. 2A applies a directed fluid to produce a fluidic palpation force or shockwaves" Sliwa: [0025]) and an energy transferring device ("In FIG. 2A, the directed fluid or fluid shockwaves will flow through one or more openings or channels 48" Sliwa: [0026]),
and the energy transferring device is connected between the energy generating device and the energy receiving port ("In FIG. 2A, the directed fluid or fluid shockwaves will flow through one or more openings or channels 48 in the backer 42 of the acoustic imaging sensor 36 to produce fluidic palpation waves toward a target area 50 of tissues " Sliwa: [0026]; The energy transferring device (openings or channels 48) is connected between the energy generating device (papator 30) and the energy receiving port (backer 42 of the acoustic imaging sensor 36)).

Regarding claims 17-19, the combination of Kuiper, Sinkus, and Sliwa discloses: 
The ultrasonic detecting device according to claim 10, as described above, 
wherein the fluid chamber is adapted to the shape of the ultrasonic transducer array ("Acoustic transducer 20 is coupled to the bottom of housing 110" Kuiper: Pg. 5; As shown in Figs. 1A-1B, the fluid medium 141, 142 are adapted to fill the shape of housing 110; since acoustic transducer 20 is coupled to the bottom of housing 20, then the fluid medium 141, 142 are adapted to the shape of the transducer),
and the fluid chamber is connected to the front end of the ultrasonic transducer array ("Acoustic transducer 20 is coupled to the bottom of housing 110" Kuiper: Pg. 5); 

the acoustic lens is connected to the front end of the ultrasonic transducer array ("variably-refracting acoustic lens coupled to the acoustic transducer" Kuiper: Pg. 3),
and the fluid chamber is disposed in the acoustic lens ("acoustic lens 10 includes a housing 110, a coupling element 120, first and second fluid media 141 and 142" Kuiper: Pg. 5, Fig. 1A).
Regarding claims 17-19, the combination of Kuiper and Sinkus remains silent on: 
The ultrasonic detecting device according to claim 18, wherein a portion of the ultrasonic transducer array corresponding to a projection of the fluid chamber is connected to a first port,
and other portion of the ultrasonic transducer array is connected to a second port,
the first port is configured for instantaneous elastography,
and the first port and the second port are configured for ultrasonic imaging.
However, in a similar invention in the same field of endeavor, Sliwa teaches: 
The ultrasonic detecting device according to claim 18, wherein a portion of the ultrasonic transducer array corresponding to a projection of the fluid chamber is connected to a first port ("FIG. 2A shows that the OCT optical imaging fiber or optical energy delivery conduit 62 is preferably centrally located within the acoustic emitter of the acoustic imaging sensor 36" Sliwa: [0027]),
and other portion of the ultrasonic transducer array is connected to a second port ("In FIG. 2A, the directed fluid or fluid shockwaves will flow through one or more openings or channels 48 in the backer 42 of the acoustic imaging sensor 36" Sliwa: [0026]),
the first port is configured for instantaneous elastography ("to provide high speed elastographic property mapping" Sliwa: [0004]),
and the first port and the second port are configured for ultrasonic imaging ("acoustic imaging transducer, disposed in the distal portion, to provide ultrasonic imaging of the target area" Sliwa: [0008]).
. 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kuiper and Sinkus in view of Sliwa, further in view of Feine (US 20080015551 A1, hereinafter Feine).
Regarding claim 6, the combination of Kuiper, Sinkus, and Sliwa disclose: 
The ultrasonic probe according to claim 5, as described above. 
Regarding claim 6, the combination of Kuiper, Sinkus, and Sliwa remain silent on: 
wherein the energy generating device comprises one or more of a stepper motor, a linear vibrator, and a variable speed pump.
However, in a similar invention in the same field of endeavor, Feine teaches an ultrasonic transducer with a vibrating tool: 
wherein the energy generating device comprises one or more of a stepper motor, a linear vibrator, and a variable speed pump ("Ultrasonic vibrations are produced when the coils are selectively powered by an ultrasonic signal generator, which can include a stepper motor control apparatus" Feine: Abstract; "can include varying the energy to at least one of the electromagnetic coils with a stepper motor control apparatus" Feine: Abstract).
. 

Response to Arguments
Applicant’s arguments, see Pg. 6 of Remarks filed 01/15/2021, with respect to the rejection of claim 1 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration and in light of the amendments to claim 1, a new ground(s) of rejection is made under 35 U.S.C. 103 over Kuiper in view of Sinkus.

	Applicant submits that Kuiper at least fails to teach or suggest the following technical features of claim 1: 
an energy applying device, connected to the energy receiving port and configured to apply energy to the fluid within the fluid chamber; 
wherein the energy receiving port is con figured to receive the energy, the energy received by the energy receiving port reaches the elastic film after being transferred via the fluid in the fluid chamber, and causes the elastic film to vibrate and generate a shear wave, and the ultrasonic waves are utilized to trace the propagation of the shear wave inside the tissue, so as to perform instantaneous elastography and acquire elasticity information and/or attenuation information of the tissue.

In response, Examiner does not find this to be persuasive, and respectfully submits that Kuiper does in fact disclose certain technical features of claim 1 listed above. Of the features listed above, Kuiper discloses: an energy applying device ("controller controls the variable voltage supply to apply the selected voltages to the pair of electrodes" Kuiper: Pg. 3), connected to the energy receiving port and controlling the energy applied to the acoustic transducer 244 to steer the acoustic wave in at least one direction" Kuiper: Pg. 9, lines 28-29) to the fluid within the fluid chamber ("the fluid within the cavity is moved by the application of a voltage across conductive electrodes" Kuiper: Pg. 4, lines 21-22), wherein the energy receiving port is configured to receive the energy ("acoustic energy received by the acoustic transducer" Kuiper: Abstract), the energy received by the energy receiving port reaches the elastic film ("coupling element 120 comprises a flexible sealed pocket filled with a coupling solid substance such as a Mylar film" Kuiper: Pg. 5, lines 27-28) after being transferred via the fluid in the fluid chamber ("the fluid within the cavity is moved by the application of a voltage across conductive electrodes" Kuiper: Pg. 4, lines 21-22). 
As detailed directly above, Kuiper discloses many of the features listed at the top of Pg. 6 of the Remarks filed 01/15/2021. Although Kuiper discloses many of these features, there may be some newly added features of amended claim 1 of which Kuiper remains silent. 
However, in light of the amendment to claim 1, a new ground of rejection is being made under 35 U.S.C. 103 over Kuiper in view of Sinkus. The newly introduced reference, Sinkus, teaches the features of amended claim 1 of which Kuiper remains silent. Sinkus teaches: causes the elastic film ("`ultrasound window` as used herein encompasses a window which is able to transmit ultrasonic waves or energy. Typically a thin film or membrane is used as an ultrasound window" Sinkus: [0021]) to vibrate and generate a shear wave ("vibration system operable for inducing shear waves in the subject" Sinkus: [0034]), and the ultrasonic waves are utilized ("shear wave data can be derived directly from the ultrasound data" Sinkus: [0031]) to trace the propagation of the shear wave inside the tissue ("processor to receive shear wave data descriptive of the propagation of shear waves within the subject" Sinkus: [0026]), so as to perform instantaneous elastography ("measured by elastography techniques" Sinkus: [0104]) and acquire elasticity information and/or attenuation information of the tissue ("mechanical elasticity, viscosity, the propagation or propagation speed, the attenuation of the shear wave, and the dispersion relation of the shear wave" Sinkus: [0043]).
Thus, each and every feature of amended claim 1, including the features recited above, is disclosed or suggested by the combination of Kuiper and Sinkus, as described in full detail in the 35 U.S.C. 103 rejection section of the present Office Action. 

Applicant provides details on Kuiper’s invention and submits that data for a three-dimensional volumetric view is obtained by controlling refraction of the acoustic wave and/or a depth of focus of the acoustic wave. 
Applicant submits that in contrast, according to the solution as defined in claim 1 of the present application, the energy applying device is used to apply energy to the fluid so as to generate a shear wave. And specifically, the energy receiving port is configured to receive the energy, the energy received by the energy receiving port reaches the elastic film after being transferred via the fluid in the fluid chamber, and causes the elastic film to vibrate and generate a shear wave, and the ultrasonic waves are utilized to trace the propagation of the shear wave inside the tissue, so as to perform instantaneous elastography and acquire elasticity information and/or attenuation information of the tissue. 
It can be thus seen that Kuiper is merely directed to obtaining a three-dimensional volumetric view by a control over refraction of the acoustic wave and/or a depth of focus of the acoustic, and the mechanism of obtaining a three-dimensional volumetric view in Kuiper is different from the mechanism of performing instantaneous elastography and acquiring elasticity information and/or attenuation information of the tissue in the present application. Therefore, Kuiper did not disclose the distinguishing technical feature.

	In response, Examiner respectfully submits that while Kuiper may remain silent on certain aspects of amended claim 1, the features of claim 1, including those recited above, are taught by the combination of Kuiper and the newly added reference Sinkus. The combination of Kuiper and Sinkus teaches: an energy applying device ("variable voltage supply to apply the selected voltages" Kuiper: Pg. 3; “vibration system operable for inducing shear waves” Sinkus: [0034]) that is used to apply energy to the fluid ("the fluid within the cavity is moved by the application of a voltage" Kuiper: Pg. 4, lines 21-22) so as to generate a shear wave (“able to generate shear waves in the subject” Sinkus: [0034]), the energy receiving port is configured to receive the energy ("acoustic energy received by the acoustic 
	Thus, although Kuiper does not disclose all the features of amended claim 1, the combination of Kuiper and Sinkus does in fact disclose all of the features. 
	Additionally, dependent claims 2-4 and 7-8 are also rejected over Kuiper in view of Sinkus, as described in full detail in the 35 U.S.C. 103 rejection section of the present Office Action. 

	Applicant provides details on Sliwa’s invention and submits that the mechanism of generating fluidic palpation force or shockwaves in Sliwa is different from the mechanism of generating a shear wave in claim 1, and that the elastographic deformation mapping of Sliwa is different than the elastography performed using ultrasonic waves to trace propagation of a shear wave of present invention. 
	
In response, Examiner respectfully submits that Sliwa is not presently being used for the rejection of claim 1, and thus is not required to teach the mechanism of generating a shear wave in claim 1 nor the elastography performed using ultrasonic waves to trace propagation of a shear wave. 
Regarding the specific features recited by Applicant in this section of the Remarks, Sinkus teaches each of these features: generating a shear wave ("inducing shear waves in the subject" Sinkus: [0034]) and elastography ("measured by elastography techniques" Sinkus: [0104]) performed using ultrasonic waves ("shear wave data can be derived directly from the ultrasound data" Sinkus: [0031]) to trace propagation of a shear wave ("processor to receive shear wave data descriptive of the propagation of shear waves within the subject" Sinkus: [0026]). 

Applicant provides details on Feine’s invention and submits that Feine fails to disclose the above identified feature of claim 1. 

In response, Examiner respectfully submits that Feine is not presently being used for the rejection of claim 1, and thus is not required to teach the above identified feature of claim 1. 

Thus, Examiner respectfully submits that in light of the amendments to independent claim 1, a new grounds of rejection for this claim is applied under 35 U.S.C. 103 over Kuiper in view of Sinkus. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G. Hoekstra can be reached on (571)272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/R.V.W./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793